Citation Nr: 1543629	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  11-05 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for thyroid condition with parotid gland, claimed as due to radiation exposure.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for dental condition, claimed as due to radiation exposure.

3. Entitlement to service connection for pernicious anemia.

4. Entitlement to service connection for peripheral neuropathy of the hands and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1951 until September 1954.

These matters come before the Board of Veterans' Appeals (Board) from July 2010 and January 2008 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In regard to the issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for thyroid condition with parotid gland and entitlement to service connection for dental condition, both claimed as due to radiation exposure; in a February 2011 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran requested a hearing before a Veterans Law Judge, via video conference. The Veteran was scheduled for a video hearing on June 9, 2015. However, the day of the scheduled hearing the Veteran called to reschedule due to his inability to travel to the San Antonio RO. The Veteran requested his hearing be rescheduled for the Houston hearing docket. The claims folder does not reflect that any attempts were made to reschedule the Veteran's Board hearing. As such, the Board finds that a remand for the scheduling of another hearing is warranted to ensure due process requirements are met. See 38 C.F.R. § 20.704.

Additionally, in a July 2010 rating decision, the RO denied the Veteran's claims for service connection for pernicious anemia and peripheral neuropathy of the hands and feet. The Veteran submitted a statement in August 2010 disagreeing with the rating decision. The RO has yet to issue an SOC in regard to the Veteran's claims. In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but an SOC has not been issued, the Board must remand the claim to the RO to direct that an SOC be issued. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the appellant for a videoconference hearing before the Board pursuant to the June 2015 hearing request following the usual procedures in regard to the issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for thyroid condition with parotid gland and entitlement to service connection for dental condition, both claimed as due to radiation exposure.

2. After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

3. Issue an SOC to the Veteran and his representative pertaining to the claims of entitlement to service connection for pernicious anemia and entitlement to service connection for peripheral neuropathy of the hands and feet. The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board. See 38 C.F.R. §§ 20.200, 20.202 and 20.302(b).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




